Citation Nr: 1215734	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-22 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right hip strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2006 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for right hip strain but granted a noncompensable rating for that disability.  The rating was thereafter raised to 10 percent by a rating decision that was issued by the RO in Atlanta, Georgia.  The case comes to the Board from the RO in Atlanta.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his right hip disability is more severe than is encompassed by the currently assigned 10 percent rating.  The Veteran's representative noted that the Veteran had surgery for his right hip while his appeal was pending, arguing that this was evidence that the Veteran's rip hip disability was more than 10 percent disabling.  VA treatment records indicate the Veteran had a right hip labral tear repair at a private hospital in 2008.  The private treatment records associated with this surgery and any associated presurgery or recovery period are not in the claims file.  These records are necessary in order to determine an appropriate rating during the applicable time period, including evaluation of whether the Veteran is entitled to a convalescent rating for a period of time after the surgery.  Therefore, these records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all private sources of treatment for his right hip disability, and provide appropriate releases to enable VA to obtain copies of his treatment records from these providers, or, alternatively, that he provide copies of the records himself.  These should specifically include the records associated with his surgery for a right hip labral tear in 2008 and any accompanying presurgery and recovery period.

2.  After completion of the above development, the Veteran's claim should be readjudicated, including whether he is entitled to a convalescent rating for any period after the surgery to repair his right labral tear.  If records received indicate that a new examination is needed, steps to obtain such examination should be undertaken.  If the determination remains less than fully favorable to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


